t c memo united_states tax_court dan c and cassandra t williams petitioners v commissioner of internal revenue respondent docket no filed date justin j zarcone and brian p morrison for petitioners vivian n rodriguez for respondent memorandum opinion gerber chief_judge respondent determined deficiencies in petitioners’ federal income taxes for and as follows year deficiency dollar_figure big_number the parties filed cross-motions for summary_judgment pursuant to rule on the sole issue as to whether amounts paid to an attorney under a contingency fee arrangement may be excluded from petitioners income background petitioners dan c and cassandra t williams resided in marathon florida at the time their petition was filed during petitioners retained an attorney to represent them in a lawsuit against ms williams’s former employer for statutory employment discrimination under federal and state laws and for tortious conduct under state law as part of the retention agreement petitioners attorney was entitled to a contingency fee of percent of the proceeds of the lawsuit plus reimbursement for all costs petitioners attorney filed suit in the u s district_court for the southern district of florida prior to trial petitioners settled all claims against ms williams’s former employer for dollar_figure the settlement agreement provided for a release of all federal and state claims in exchange for petitioners’ receiving one dollar_figure payment during and one in petitioners attorney received the payments in accord unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years at issue with the settlement agreement and deposited them into his trust account during and he issued checks to petitioners in the amounts of dollar_figure and dollar_figure respectively these payments consisted of the settlement payments net of attorney fees and costs accordingly petitioners received net settlement proceeds of dollar_figure petitioners did not report the settlement proceeds on their or federal_income_tax returns discussion the parties stipulated that petitioners may not exclude any portion of the settlement from gross_income under sec_104 and that petitioners net receipts of dollar_figure are includable in gross_income under sec_61 the sole issue remaining in dispute is whether that portion of the settlement representing the attorney s contingency fee of dollar_figure should be included in petitioners gross_income for their and tax years summary_judgment is intended to expedite litigation and avoid unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted if there is no genuine issue as to any material fact see rule b 118_tc_226 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 100_tc_32 85_tc_812 in this controversy there is no dispute over any material fact and a decision may be rendered as a matter of law consequently this case is ripe for summary_judgment petitioners argue that they did not earn or have control_over the contingency fee portion of the settlement payments and that the portion of the settlement that paid the attorney’s fees is therefore not includable in their gross_income conversely respondent asserts that the contingency fee was an anticipatory_assignment_of_income from petitioners to their attorney and includable in petitioners gross_income until recently there was a split of authority among the courts of appeals on this issue however the u s supreme some courts of appeals held that taxpayers may not exclude attorney’s fees from their gross_income see hukkanen-274_f3d_1312 10th cir affg tcmemo_2000_180 259_f3d_881 7th cir affg 114_tc_399 240_f3d_369 4th cir affg 113_tc_152 72_f3d_938 1st cir affg tcmemo_1995_51 43_f3d_1451 fed cir o brien v commissi319_f2d_532 3d cir affg per curiam 38_tc_707 other courts of appeals held that a contingency fee paid to an attorney is not income to the taxpayer receiving a settlement see 249_f3d_1275 11th cir 202_f3d_854 6th cir 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 the court_of_appeals for the ninth circuit ruled on both sides of this issue see 340_f3d_1074 9th cir affg in part and revg in part tcmemo_2002_5 213_f3d_1187 9th cir affg tcmemo_1998_291 court resolved the split in the circuits after the submission of the cross-motions for summary_judgment in this case rendering moot much of the controversy here see commissioner v banks u s ___ 125_sct_826 the court held that generally to the extent a litigant’s recovery includes income that income includes the portion of recovery that constitutes an attorney’s contingent_fee id the supreme court’s holding follows the view consistently held by this court see 114_tc_399 affd 259_f3d_881 7th cir o brien v commissi38_tc_707 affd per curiam 319_f2d_532 3d cir nonetheless we shall briefly address petitioners’ contentions petitioners argue that 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 is controlling in this case in cotnam the court_of_appeals for the fifth circuit held that a contingency fee paid directly to a taxpayer s attorney was excludable from the taxpayer s gross_income in so holding the court_of_appeals relied heavily on the alabama attorney lien statute which the court concluded afforded the taxpayer s attorney an equitable assignment or lien thus enabling the attorney to hold an equity the court_of_appeals for the eleventh circuit which includes florida has adopted as binding precedent the caselaw of the former court_of_appeals for the fifth circuit as of date 661_f2d_1206 11th cir interest in the taxpayer s cause of action under that reasoning the court_of_appeals concluded that the attorney held the same rights as the client with respect to the contingency fee portion of the settlement and the taxpayer s attorney not the taxpayer realized the income with respect to the contingency fee we need not analyze the validity of this argument the supreme court stated that regardless of whether state law purported to give attorneys an ownership_interest in their fees no state law of which it was aware converted the typical principal-agent relationship between the client and attorney to a partnership so that the contingency fee would not be taxable to the client-principal commissioner v banks supra discussing cotnam v commissioner supra pincite furthermore because the arguments were not advanced at earlier stages in the litigation the court refused to address whether the contingent-fee arrangement established a subchapter_k partnership the attorney’s fee constituted a capital expense or the fee was a deductible reimbursed employee_business_expense id accordingly commissioner v banks dictates that the entire amount of petitioners’ recovery is included in petitioners’ income petitioners advance no arguments the supreme court did not consider therefore petitioners have received income in an amount that includes that portion of recovery that constitutes the attorney’s contingent_fee gross_income means all income from whatever source derived unless excluded by law sec_61 348_us_426 we find no such exclusion in this case the contingency fee portion of petitioners settlement is includable in their gross_income and the tax consequences cannot be avoided by assignment of a portion of the settlement to pay legal fees see commissioner v banks supra 311_us_112 281_us_111 in summary the florida attorney lien law does not furnish a basis for excluding the contingency fee portion of petitioners’ settlement from their gross_income accordingly we hold that petitioners are to include in gross_income the portion of the settlement representing attorney’s fees in the amounts of dollar_figure and dollar_figure for the taxable years and respectively to reflect the foregoing an order and decision will be entered for respondent
